 


109 HR 4725 IH: Tax Code Termination Act
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4725 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Goodlatte (for himself, Mr. Peterson of Minnesota, Mr. Neugebauer, Mrs. Jo Ann Davis of Virginia, Mr. Tancredo, Mr. Hefley, Mr. Bartlett of Maryland, Mrs. Biggert, Mr. Goode, Mr. Mica, Mr. Sensenbrenner, Mr. Tiahrt, Mr. Barrett of South Carolina, Mr. Chocola, Mr. Bonner, and Mr. Hostettler) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To terminate the Internal Revenue Code of 1986. 
 
 
1.Short titleThis Act may be cited as the Tax Code Termination Act. 
2.Termination of Internal Revenue Code of 1986 
(a)In GeneralNo tax shall be imposed by the Internal Revenue Code of 1986— 
(1)for any taxable year beginning after December 31, 2009; and 
(2)in the case of any tax not imposed on the basis of a taxable year, on any taxable event or for any period after December 31, 2009. 
(b)ExceptionSubsection (a) shall not apply to taxes imposed by— 
(1)chapter 2 of such Code (relating to tax on self-employment income); 
(2)chapter 21 of such Code (relating to Federal Insurance Contributions Act); and 
(3)chapter 22 of such Code (relating to Railroad Retirement Tax Act). 
3.New Federal tax system 
(a)StructureThe Congress hereby declares that any new Federal tax system should be a simple and fair system that— 
(1)applies a low rate to all Americans; 
(2)provides tax relief for working Americans; 
(3)protects the rights of taxpayers and reduces tax collection abuses; 
(4)eliminates the bias against savings and investment; 
(5)promotes economic growth and job creation; and 
(6)does not penalize marriage or families. 
(b)Timing of ImplementationIn order to ensure an easy transition and effective implementation, the Congress hereby declares that any new Federal tax system should be approved by Congress in its final form no later than July 4, 2009. 
 
